Citation Nr: 1234771	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for a generalized skin rash.  

3.  Entitlement to service connection for gout and generalized arthritis.  

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

5.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right knee.  

6.  Entitlement to a compensable rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2007, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

These issues were previously presented to the Board in April 2008, November 2009, and again in May 2011.  On each occasion, these issues were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement a compensable rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A current respiratory disorder did not manifest in service or for many years thereafter, and is unrelated to any disease or injury incurred therein.  

2.  A current skin disorder did not manifest in service or for many years thereafter, and is unrelated to any disease or injury incurred therein.  

3.  Gout and generalized arthritis did not manifest in service or for many years thereafter, and are unrelated to any disease or injury incurred therein.  

4.  Osteoarthritis of the left knee did not manifest in service or for many years thereafter, and is unrelated to service or a service connected disability.  

5.  The Veteran's arthritis of the right knee results in flexion in excess of 60 degrees and extension to 0 degrees, with pain on motion and little to no lateral instability or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  A current respiratory disorder, claimed as bronchitis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  A current skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

3.  Gout and/or generalized arthritis were not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

4.  Osteoarthritis of the left knee was not incurred in or aggravated by service, or manifested to a compensable degree within a year thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

5.  Osteoarthritis of the left knee is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).  

6.  A disability rating in excess of 10 percent for arthritis of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In August 2003, November 2005, March 2007, and April 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the various adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in June 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In December 2007, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, although the presiding Veterans Law Judge during the hearing did not explicitly note the basis of the prior determinations or note the elements that were lacking to substantiate the claims on appeal, the Veteran demonstrated actual knowledge of this information.  The Veteran specifically addressed evidence in support of his claims, indicating an understanding of requirements to establish the benefit sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection

The Veteran seeks service connection for several disabilities.  Service connection may be awarded for a disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

a. Bronchitis

The Veteran seeks service connection for a respiratory disability, claimed as bronchitis.  

He was without a respiratory abnormality at the time he was examined for entrance into active duty in August 1975.  On a January 1979 report of medical history, the Veteran reported a history of shortness of breath, chest pain or pressure, and chronic cough.  The Veteran sought treatment in March 1979 for sharp pains in his chest with coughing, and a productive cough.  He also reported nasal congestion, a sore throat, and general malaise for the past two days.  On evaluation, he had increased rhonchial sounds, right more than left.  His sinuses were also tender.  A March 1979 chest X-ray was within normal limits.  He was noted to use tobacco products.  The impression was of rule out right middle lobe vs. right lower lobe pneumonia.  He returned six days later with similar symptoms, and was diagnosed with bronchitis.  He was given medication.  A June 1979 service separation examination characterized the Veteran's respiratory system as normal.  

At his September 2006 RO hearing and his December 2007 Board hearing, the Veteran testified that he first began experiencing respiratory symptoms during service in Alaska, where he served up in the mountains and had a difficult time breathing the colder air.  He stated these symptoms have persisted since that time.  

The Veteran was afforded a VA respiratory examination in May 2010.  He reported onset of coughing and shortness of breath during service.  The examiner, a VA family nurse practitioner, noted the Veteran's reports of respiratory complaints during service, as well as his long-standing history of smoking.  The Veteran stated he no longer smoked.  He was currently using an albuterol inhaler.  After examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's current bronchitis was at least as likely as not related to his in-service treatment for a respiratory complaint, as his current complaints "could" be relate to similar complaints during service.  In September 2010, however, a VA physician reviewed the claims file and stated that the Veteran's most consistent current diagnosis was chronic obstructive pulmonary disease resulting from a history of tobacco use.  This diagnosis was unrelated to service.  Acute bronchitis, as the Veteran experienced during service, is a common disorder in the general population, but is self-limited and does not necessarily result in chronic or recurring lung disease, according to the physician.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a respiratory disability claimed as bronchitis.  While the Veteran did report and seek treatment for respiratory symptoms during service, these symptoms appear to have been acute and transitory, without residuals, as his respiratory system was normal at service separation.  A VA nurse practitioner stated in May 2010 that the Veteran's current bronchitis was at least as likely as not related to his in-service treatment for a respiratory complaint, but upon further review by a VA physician in September 2010, such a nexus was found to be unlikely.  The physician could find no evidence of a chronic or recurring lung disease in service.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In comparing the May 2010 nurse practitioner's statement and the September 2010 physician's statement, the Board finds the latter more probative.  In stating a nexus "could" be present, the nurse practitioner appears to be speculating.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as " could have been" is not probative).  Additionally, while this examiner noted the Veteran's in-service treatment for respiratory infections and bronchitis, she failed to discuss his service separation examination, which characterized his respiratory system as normal in June 1979.  Also, although the nurse practitioner noted the Veteran's longstanding smoking history and the role it played in his current respiratory complaints, she failed to differentiate his relatively short service period, and tobacco use therein, with his much longer post-service history of tobacco use.  In contrast, the VA physician who provided the September 2010 opinion noted the Veteran's normal service separation examination and extensive post-service history of tobacco use in rendering her opinion.  As this opinion was based on a more comprehensive medical rationale and discussion of the record, it is found more probative by the Board.  

The Board also observes that Veteran did not seek treatment for a respiratory disorder for many years following service separation.  This lengthy period without complaint or treatment, coupled with the normal service separation examination, is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  According to the September 2010 VA physician, the Veteran does have a current respiratory disorder, diagnosed as chronic obstructive pulmonary disease, but this disorder did not have its onset in service.  

The Veteran has himself alleged that his current respiratory disorder had its onset in service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the present case, the Board finds the Veteran competent to report the chronicity of such observable symptomatology as chronic coughing and shortness of breath, as well as to report diagnoses and opinions provided to him by medical examiners.  Additionally, the Veteran's testimony regarding his reported respiratory symptomatology is found only somewhat credible.  Nevertheless, in light of the dearth of evidence within the record of post-service treatment of such symptoms, as well as the lack of findings within the June 1979 service separation examination, his testimony is considered less probative than the September 2010 VA medical opinion which concluded that his current respiratory is unrelated to service.  More specifically, what the Veteran has now, COPD, is the result of tobacco and is not subject to compensation.  38 U.S.C.A. § 1103.  Furthermore, the most probative evidence establishes that what is has now, COPD, is unrelated to what he had in-service. 

The Veteran has not otherwise presented any competent evidence of onset of his chronic obstructive pulmonary disease during service.  In conclusion, entitlement to service connection for a respiratory disorder, claimed as bronchitis, must be denied.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  

b. Skin Rash

The Veteran seeks service connection for a skin disability, characterized as a rash.  

On examination and acceptance into active service in August 1975, the Veteran was without an abnormality of the skin.  On a January 1979 report of medical history, the Veteran reported a history of skin disease.  In May 1979, the Veteran sought treatment for a skin rash of the bilateral hands.  He reported a two-month history of a macular rash with mild peeling.  The impression was of psoriasis, and he was given a topical medication.  A June 1979 service separation examination was negative for any abnormalities of the skin.  

Private treatment records reflect post-service treatment of a skin disorder.  An August 1994 clinical notation reflects a diagnosis of "hand eczema", without further details.  

At his September 2006 RO hearing and his December 2007 Board hearing, the Veteran testified that while working with chemicals during service, he experienced a rash on his torso.  This rash has persisted since service, according to the Veteran's testimony.  

The Veteran was afforded a VA dermatological consultation in May 2010.  He reported the onset of a rash on his chest during service.  He stated this rash first appeared after he began using a chemical suit.  He reported chronic recurrences since that time.  The examiner noted that the Veteran was at one time a farmer, and reported exposure to pesticides.  On physical evaluation the Veteran exhibited comedones and deep scarring tracts along the upper mid-chest, with hyperpigmentation at the sites of old lesions a few active erythematous boggy follicular-based nodules with rims of desquamation.  Similar changes were present along the upper back and neck.  After examining the Veteran and reviewing the claims file, the examiner stated that the Veteran's current skin disorders appeared dissimilar to those treated during service, which consisted of episodic psoriasis and tinea.  The examiner was unable to provide further insight without more information regarding the Veteran's claimed chemical exposures during service.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a skin disability.  While the Veteran did report and seek treatment for a skin rash during service, these symptoms appear to have been acute and transitory, without residuals, as no abnormalities of the skin were noted at service separation.  Further, the Veteran's treatment during service involved a rash of the hands, diagnosed as psoriasis, in contrast to his current report of a skin disorder of the chest and torso.  Additionally, the Veteran did not seek treatment for a skin disorder for many years, until approximately 1994, following service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  According to the May 2010 VA examiner, the Veteran's current skin disorder appears dissimilar to the skin disorder for which he received treatment during service.  In the absence of any competent evidence to the contrary, service connection for a skin disorder must be denied.  

The Veteran has himself alleged that his current skin disorder had its onset in service.  The Board finds the Veteran competent to testify regarding such observable symptomatology as a skin rash, as this is within the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board does not find the Veteran's claims to be credible, however, in light of the normal findings on his service separation examination, as well as the dearth of evidence within the record of treatment of such symptoms for many years following service.  Additionally, according to the 2010 VA examination report, the Veteran's current skin rash, most prominent on his upper torso, appeared dissimilar to his in-service rash, which was observed on his hands.  For these reasons, his testimony is considered less probative than the VA medical examination report.  

The Veteran has not otherwise presented any competent evidence of onset of his current skin disorder during service.  In conclusion, entitlement to service connection for a skin disorder must be denied.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  

c. Gout and Generalized Arthritis

The Veteran seeks service connection for a gout and generalized arthritis.  The Board notes that the Veteran has been awarded service connection for arthritis of the right knee; however, this grant was made pursuant to Diagnostic Code 5010, for traumatic arthritis, and not generalized or systemic arthritis.  Additionally, because the Veteran has already been awarded service connection for arthritis of the right knee, and has a pending claim to be considered herein of service connection for a left knee, to include arthritis, the Board's adjudication of this claim will focus on gout and/or generalized arthritis of joints other than the knee.  

On a January 1979 report of medical history, the Veteran reported a history of swollen or painful joints, and arthritis, rheumatism, or bursitis.  A June 1979 service separation examination was negative for any orthopedic abnormalities, or findings suggestive of gout or a similar disorder.  

On VA general medical examination in November 2003, the Veteran was diagnosed with gouty arthritis.  Private medical records reflect a diagnosis of gout as far back as October 1996.  

At his September 2006 RO hearing and his December 2007 Board hearing, the Veteran testified that he was first diagnosed with gout during service, and experienced joint pain and stiffness during that time.  Onset of these symptoms began following his assignment to a base in Alaska, and his exposure to cold temperatures.  These symptoms have persisted since that time, according to his testimony.  

A VA medical examination was afforded the Veteran in May 2010.  The Veteran reported onset of his gout and arthritis during service, with a reported onset in approximately 1975, although the examiner could find no such treatment in the Veteran's service treatment records.  Current diagnoses of gout and arthritis of multiple joints, including the hands, feet, and right knee, were confirmed.  The examiner could find no in-service treatment for the Veteran's gout during service, and for that reason found this disorder was unrelated to service.  Regarding the etiology of the Veteran's arthritis, the examiner noted that although the Veteran did complain of joint pain at the knees during service, no active treatment for generalized arthritis was present within the service treatment records.  Due to this lack of objective medical evidence, the examiner stated it would be speculative to relate any current generalized arthritis to service.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for gout and generalized arthritis.  While the Veteran did report and seek treatment for joint pain at the left knee during service, these symptoms appear to have been acute and transitory, without residuals, as no orthopedic abnormalities were noted at service separation.  The service treatment records are otherwise negative for any findings of gout or generalized arthritis of any other joints, and these disorders were not noted on service separation examination.  A VA examiner noted within a May 2010 VA examination report that the service treatment records contained no evidence of gout or generalized arthritis during service.  While the Veteran did report bilateral knee pain during service, X-rays of the knees were negative for either gout or arthritis.  Additionally, the Veteran did not seek treatment for either disorder for many years following service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Veteran does have a current diagnosis of gout and a possible diagnosis of rheumatoid arthritis, competent evidence has not been presented establishing onset of either disorder during service, or within a year thereafter.  

The Veteran has himself alleged that his gout and generalized arthritis had their onset in service.  The Board does not find him competent to testify regarding the etiological basis of his such disorders, however, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because the Veteran is not competent to state that his gout or generalized arthritis were incurred in service or manifested to a compensable degree within a year thereafter.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Board does find the Veteran competent to report the chronicity of such observable symptomatology as joint pain, but in light of the dearth of evidence within the record of treatment of such symptoms in service, or within the years immediately thereafter, as well as the normal findings within June 1979 service separation examination, his testimony is considered less probative than the VA medical examination report.  

The Veteran has not otherwise presented any competent evidence of onset of his gout and generalized arthritis during service.  In conclusion, the claim of entitlement to service connection for gout and generalized arthritis must be denied.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  

d. Left knee

The Veteran seeks service connection for a left knee disability, claimed as both having been incurred during service, and as secondary to his service-connected right knee disability.  

The Veteran sought treatment for left knee pain in June 1977.  He reported a 48 hour history of constant throbbing pain in his knee.  Physical evaluation was negative for any swelling, effusion, or bruising.  Range of motion was full.  A final diagnosis was deferred, but a bone bruise was suspected.  A June 1977 X-ray of the left knee was negative for any evidence of joint effusion.  Possible soft tissue swelling was visible in the popliteal region, but without evidence of fracture.  On a January 1979 report of medical history, the Veteran reported a history of swollen or painful joints, but denied a 'trick" or locked knee.  A June 1979 service separation examination was negative for any abnormalities of the right knee.  

On VA general medical examination in November 2003, the Veteran reported left knee pain.  X-rays of the left knee indicated the knee joint was within normal limits.  On VA clinical examination in March 2006, however, small joint effusion of the left knee was diagnosed.  

At his September 2006 RO hearing and his December 2007 Board hearing, the Veteran testified that he first injured his left knee as the result of a fall in service.  Since that time, he has experienced recurrent left knee pain.  He also stated that due to his right knee disability, he has put extra weight on his left knee to compensate.  

On VA examination in June 2011, the examiner physically examined the Veteran and confirmed mild osteoarthritis of the left knee.  The claims file was reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the VA examiner, a physician, stated it was less likely than not that the Veteran's current osteoarthritis of the left knee was related to service.  This disorder was also less likely than not related to the Veteran's service-connected right knee disorder.  Rather, the Veteran's osteoarthritis was likely age-related.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the Veteran's service connection claim for a left knee disability, and it must be denied.  While the Veteran did report and seek treatment for joint pain at the left knee during service, clinical findings were essentially negative, and this disorder appears to have been acute and transitory, without residuals, as no orthopedic abnormalities were noted at service separation.  A VA examiner concluded in June 2011 that the Veteran's current osteoarthritis of the left knee was the result of aging, and not due to either an in-service disease or injury, or as due to or aggravated by a right knee disorder.  The Board also notes that the Veteran did not seek treatment for a left knee disorder for many years following service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Veteran does have a current diagnosis of osteoarthritis of the left knee, competent evidence has not been presented establishing onset of this disorder during service, within a year thereafter, or as related to a service-connected disability.  In the absence of competent evidence that a left knee disability to that effect, service connection for such a disorder must be denied.  

The Veteran has himself alleged that his left knee disorder was incurred in service, or results from a service-connected disability.  The Board does not find him competent to testify regarding the etiological basis of his osteoarthritis, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because the Veteran is not competent to state that osteoarthritis was incurred in service, or as due to or aggravated by a service-connected disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Board does find the Veteran competent to report the chronicity of such observable symptomatology as left knee joint pain, but in light of the dearth of evidence within the record of treatment of such symptoms following service, his testimony is considered less probative than the VA medical examination report.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder, and the claim must be denied.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.

II.  Increased rating - Right knee disability

The Veteran seeks a disability rating in excess of 10 percent for his traumatic arthritis of the right knee.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Here, the disability has not significantly changed and a uniform evaluation is warranted.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran has been awarded a 10 percent disability rating under Diagnostic Code 5010 for his arthritis of the right knee.  Diagnostic Code 5010, for arthritis due to trauma, in turn makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board is also cognizant of VA General Counsel Opinion (VAOPGCPREC) 23-97, which holds that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which held that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint.  

On VA general medical examination in November 2003, the Veteran gave a history of a right knee injury in service.  More recently, he underwent arthroscopy of the right knee in June 2002.  He also experienced chronic pain of the right knee, and occasional edema and erythema.  Also noted was a recent cerebrovascular accident, with residual weakness of the right side involving both the upper and lower extremities.  This right-side weakness of the upper and lower extremities was attributed by the examiner to the Veteran's cerebrovascular accident.  On physical evaluation, his gait was stable, and he did not use any assistance devices.  Strength was 2/4 on the right side as compared to 4/4 on the left.  The right knee was tender to palpation of the subpatellar medial and lateral aspects.  No erythema, edema, or crepitus with movement were noted.  Range of motion testing indicated extension to 0 degrees and flexion to 95 degrees.  X-rays of the right knee confirmed early osteoarthritic changes and gouty arthritis.  

Another VA orthopedic examination was afforded the Veteran in January 2005.  His history of a right knee injury in service was noted.  He reported a partial meniscectomy on the right knee in 2003, with little improvement in symptoms.  He took medication for his right knee pain, and occasionally used a crutch or cane, but denied using a knee brace.  He stated he could walk only half a block before his symptoms became too much.  His pain varied between 6/10 and 8/10.  Instability was also reported.  On physical evaluation of his right knee, no effusion was observed.  Well-healed surgical scars were present on the knee.  Knee compartments were soft and non-tender.  Lachman's and drawer's tests were negative.  The right knee was stable to varus and valgus stress.  Some joint line tenderness of the medial and lateral joint lines was present.  Extension was to 0 degrees, and flexion was to 100 degrees.  Pain was reported with motion.  While the examiner noted that pain could further limit the functioning of the right knee, he was unable to express such additional impairment in terms of additional limitation of motion.  X-rays confirmed moderate degenerative joint disease of the right knee, with osteophytes present at the femoral aspect.  Severe patella femoral arthritis and loss of joint space was noted.  

The Veteran was seen by a private physician, J.W., M.D., in March 2007 for a general medical examination.  On physical examination of his right knee, the examiner could find no swelling, but noted pain with motion.  The knee was described as stable.  X-rays of the right knee indicated some narrowing of the medial and lateral joint spaces, with some peripheral spurring.  Degenerative arthritis of the right knee was also confirmed.  

At his September 2006 RO hearing and his December 2007 Board hearing, the Veteran testified that his right knee disability resulted in chronic pain of the right knee joint.  He also stated that he has been seen on multiple occasions at the VA medical center to have excess fluid drained from the knee.  He used a brace for his right knee, but did not think this resulted in any real improvement.  

Another VA orthopedic examination was afforded the Veteran in May 2010.  He reported pain of 8/10 in his right knee, and stated his pain reached 10/10 on occasion.  He reported using a knee brace, cane, and/or crutches during his flare-ups.  On physical evaluation, his right knee was without significant effusion, erythema, or warmth.  Extension was to 0 degrees, and flexion to 120 degrees.  Pain was reported with the last 15 degrees of flexion.  No additional limitation of motion was noted with repetitive motion.  While the examiner suspected the Veteran might experience additional functional impairment resulting from pain and pain on use, the examiner could not characterized such impairment in terms of additional limitation of motion.  His right knee was stable to valgus stress, but was mildly loose with varus stress, as compared to the left knee.  Medial and lateral joint line tenderness was also reported.  Lachman's and posterior drawer's tests were negative.  X-rays of the right knee confirmed medial and lateral joint space narrowing, with osteophyte formation on the patella.  Some possible meniscal calcification was also suspected.  

The Veteran has also received VA outpatient treatment for his right knee during the pendency of this appeal.  He has consistently reported right knee pain and weakness.  An April 2011 clinical evaluation noted the Veteran had a mild antalgic gait, aided by a cane.  No swelling or effusion was observed, and the right knee was in normal alignment.  Some quadricep atrophy was noted.  Range of motion testing indicated extension to 0 degrees and flexion to 95 degrees.  The right knee was stable to valgus and varus stress.  Mild patellofemoral crepitus was present with motion.  No locking of the knee was observed, but some joint line tenderness was present.  Drawer's and McMurray's tests were negative.  Motor strength was 5/5.  

Most recently, the Veteran's right knee was afforded VA examination in June 2011.  The claims file was reviewed in conjunction with the examination.  He described constant right knee pain at an intensity of 10/10.  He walked with a cane, and reported he could walk only 1-2 blocks.  He had received injections and medications for his pain in the past.  On physical evaluation, the appearance of the right knee was within normal limits, without evidence of effusion, infection, or deep vein thrombosis.  Small post-operative scars, the results of prior arthroscopic surgeries, were observed.  These were 1 cm by 1 mm in size.  These scars were not tender or hypertrophied.  Some joint line tenderness was present, however.  Range of motion testing indicated extension to 0 degrees and flexion to 120 degrees, with pain beginning at 110 degrees.  Repetitive motion did not result in additional limitation of motion.  Additionally, while the examiner conceded that the Veteran could experience additional functional impairment due to such factors as pain, pain with use, and weakness, the examiner was unable to quantify such impairment, without resorting to speculation, in terms of additional limitation of motion.  The Veteran was stable to varus and valgus stress.  McMurray's, Lachman's, and drawer's tests were all negative.  X-rays confirmed post-traumatic arthritis with loss of joint space medially.  

The Veteran has been assigned a 10 percent evaluation for his right knee.  The evaluation contemplates pain on motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, 8 Vet. App. at 202.  As noted above, separate evaluations may also be assigned for instability or subluxation or a compensable degree of limitation of extension.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 10 percent for the Veteran's arthritis of the right knee.  As noted above, this disability is rated under Diagnostic Code 5010, for traumatic arthritis, which makes reference to the criteria for limitation of motion of the affected joint.  Regarding Diagnostic Codes 5260-61, while the Veteran has reported painful motion, his flexion was limited to no less than 95 degrees and extension to 0 degrees during the pendency of this appeal.  Additionally, while he has claimed additional limitation of motion due in part to painful motion, no examiner has quantified the Veteran's functional impairment in terms of further flexion or extension limitations.  

The Board acknowledges that the Veteran, despite being a layperson, is competent to describe his observable symptomatology, such as knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board does not, however, find such assertions to carry more probative weight as compared to the various clinical findings which indicate both flexion and extension to noncompensable levels under Diagnostic Codes 5260-61.  To the extend that the Veteran contends a level of impairment in excess of that already compensated by his current ratings for the right knee, the Board finds the objective clinical findings and the medical examiners' conclusions to be more probative than the Veteran's contentions regarding the state of his knee disability.  Thus, based on these clinical findings, a disability rating in excess of 10 percent is not warranted.  See 38 C.F.R. §§ 4.7, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered entitlement to a separate rating under Diagnostic Code 5257, for other impairment of the right knee.  The November 2003, January 2005, and June 2011 VA examination reports, as well as the private March 2007 private examination report, were all negative for any instability of the right knee.  On VA examination in May 2010, some mild looseness to varus stress was noted, as compared to the left knee, but because both prior and subsequent clinical findings were negative for such looseness or instability, the Board finds this result to be an anomaly inconsistent with the remainder of the record.  Overall, the preponderance of the evidence is against a finding of slight knee impairment due to recurrent subluxation or lateral instability.  Furthermore, because the Veteran has not displayed a level of disability in excess of that currently displayed at any time during the pendency of this appeal, a staged rating is not warranted at the current time.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has undergone surgery of the right knee, and he has not been awarded a separate compensable rating for his surgical scars of the right knee.  On the VA examination reports, however, his scars were described as well-healed and nontender on examination, without evidence of underlying impairment resulting therein.  Based on these findings, a separate rating is not warranted under the criteria for skin disabilities. 

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran was employed for many years until he suffered a stroke, a disability unrelated to the service-connected right knee disability on appeal.  Additionally, he has not required extensive or frequent hospitalization for his service-connected disability during the pendency of this appeal.  Finally, no examiner has stated the Veteran's service-connected disability on appeal is the sole cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability at issue.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds a disability rating in excess of 10 percent is not warranted for the Veteran's arthritis of the right knee.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  



ORDER

Entitlement to service connection for bronchitis is denied.  

Entitlement to service connection for generalized skin rash is denied.  

Entitlement to service connection for gout and generalized arthritis is denied.  

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.  

Entitlement to a disability rating in excess of 10 percent for arthritis of the right knee is denied.  


REMAND

Within a February 2011 rating decision, the Veteran was granted service connection, with a noncompensable initial rating, for migraine headaches.  That same month he responded with a statement expressing disagreement "with the decision on my appeal for migraine headaches."  This statement is considered by the Board to constitute a notice of disagreement with the initial rating assigned the Veteran's service-connected migraine headaches.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a statement of the case on the issue of entitlement to a compensable rating for migraine headaches.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If and only if an appeal of this issue is perfected, then that issue must be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


